DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 01/24/2022.

Response to Arguments
3.	Applicant's arguments, see page 7, filed on January 24, 2022, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.
4.	Applicant's arguments, filed January 24, 2022, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the cited references, taken singly or in combination, do not teach or suggest to "test in parallel, using multiple bounding region tester circuits at the same time during the traversal, whether multiple rays in the set of rays intersect multiple different bounding regions indicated by a node of the data structure" as recited in amended claim 1 and similarly in amended claims 13 and 16.
In reply, the Examiner agrees.


EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS 
Claims 1, 13 and 16 have been amended as following:

1. 	(Currently Amended) An apparatus, comprising:
graphics shader circuitry configured to execute a ray intersect instruction that indicates origin and direction information for a set of one or more rays in a graphics scene;
ray intersect circuitry that includes bounding region tester circuitry with multiple bounding region tester circuits, wherein the ray intersect circuitry is configured to:
traverse, in response to the ray intersect instruction, multiple nodes in a spatially organized acceleration data structure, wherein nodes of the data structure indicate coordinates corresponding to bounding regions in the graphics scene;
test in parallel, using multiple bounding region tester circuits at the same time during the traversal, whether multiple rays in the set of rays intersect multiple different bounding regions indicated by a node of the data structure;
wherein the apparatus is configured to determine, based on the traversal and tests, information specifying one or more graphics primitives intersected by respective rays in the set of one or more rays; and
wherein the graphics shader circuitry is configured to shade the specified one or more graphics primitives based on intersecting rays.


executing, by graphics shader circuitry, a ray intersect instruction that indicates origin and direction information for a set of one or more rays in a graphics scene;
traversing, by ray intersect circuitry that includes multiple bounding region tester circuits in response to the ray intersect instruction, multiple nodes in a spatially organized acceleration data structure, wherein nodes of the data structure indicate coordinates corresponding to bounding regions in the graphics scene;
testing, by the ray intersect circuitry in parallel using multiple bounding region tester
circuits at the same time, whether multiple rays in the set of rays intersect multiple different bounding regions indicated by a node of the data structure, during the traversal,
	determining, based on the traversing and testing, information specifying one or more
graphics primitives intersected by respective rays in the set of one or more rays; and
	shading, by the graphics shader circuitry, shade the specified one or more graphics
primitives based on intersecting rays.

16. 	(Currently Amended) A non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, wherein the design information specifies that the circuit includes:
graphics shader circuitry configured to execute a ray intersect instruction that indicates origin and direction information for a set of one or more rays in a graphics scene;
ray intersect circuitry that includes bounding region tester circuitry with multiple bounding region tester circuits, wherein the ray intersect circuitry is configured to:

test in parallel, using multiple bounding region tester circuits at the same time during the traversal, whether multiple rays in the set of rays intersect multiple different bounding regions indicated by a node of the data structure;
wherein the circuit is configured to determine, based on the traversal and tests,
wherein the circuit is configured to determine, based on the traversal and tests, information specifying one or more graphics primitives intersected by respective rays in the set of one or more rays; and
wherein the graphics shader circuitry is configured to shade the specified one or more graphics primitives based on intersecting rays.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 3-14, 16, and 18-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Clark et al. (US-2019/0355166-A1), teaches an apparatus (Fig. 5 and ¶0075), comprising:  graphics shader circuitry configured to execute a ray intersect instruction that indicates origin and direction information for a set of one or more rays in a graphics scene (¶0065-0066; Fig. 5 and ¶0078; Fig. 8a and ¶0094); ray intersect circuitry configured to: traverse, in response to the ray intersect instruction, multiple nodes in a spatially organized acceleration data structure (¶0016-0017; Fig. 4a; Fig. 4b; Fig. 10; Fig. 12; ¶0065-0066; ¶0077; Fig. 7 and ¶0087-0088), wherein nodes of the data structure indicate coordinates corresponding to bounding regions in the graphics scene (¶0073; Fig. 10 and ¶0082); test in parallel, using bounding region test during the traversal, whether a ray in the set of rays intersects multiple 
Peterson et al. (US-2011/0050698-A1), teaches shade the specified one or more graphics primitives based on intersecting rays (¶0020; Fig. 1 and ¶0074; ¶0213).
Peterson et al. (US-2009/0322752-A1), teaches order intersection results from the multiple bounding region testers based on distance to an origin of a ray being tested (¶0138; Fig. 3 and ¶0051).
Laine et al. (US-2020/0051315-A1), teaches transform coordinates of one or more rays (¶0138).

Found references:
Vaidyanathan et al. (US-2021/0295583-A1), teaches Apparatus and method for ray tracing with grid primitives teaches Apparatus and method for stack throttling… ray traversal circuitry to read a next ray message from the memory-backed stack, retrieve a next primary ray identified by the ray message from the cache or a memory subsystem, and perform traversal operations on the next primary ray (Abstract). Vaidyanathan further teaches the ray tracing cores 245 process all BVH traversal and ray-primitive intersections (¶0102).
Clohset et al. (US-2012/0139926-A1), teaches identify the intersection tester with ray definition data for that particular ray… Packets can reference elements of acceleration data or primitives to be intersection tested, and typically, rays are referenced first in packets to test against acceleration elements, and ultimately, primitives are identified to be tested (¶0076).



When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "traverse, in response to the ray intersect instruction, multiple nodes in a spatially organized acceleration data structure, wherein nodes of the data structure indicate coordinates corresponding to bounding regions in the graphics scene;” and “test in parallel, using multiple bounding region tester circuits at the same time during the traversal, whether multiple rays in the set of rays intersect multiple different bounding regions indicated by a node of the data structure” as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 7 and at least at paragraphs 85-87, 91-92 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 13 and 16 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619